DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3 and 13 are cancelled. A complete action on the merits of pending claims 1, 2, 4-12, and 14-18 appears herein.

Response to Arguments
Applicant's arguments filed 02/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Abunassar is not readily combinable with the teachings of Mihalik to achieve the effect of directing energy “towards the tissue to be treated instead of heating the blood of the patient” to ablate the nerves and avoid unnecessary heating the blood in order to counteract “possible formation of blood clots due to overheating of the blood itself.”
	Examiner respectfully contends that the effect of preventing heat from being applied to the blood of the patient in order to avoid unnecessary heating of the blood to counteract possible formation of blood clots due to overheating of the blood itself is not required in the current claims, and thus is not required to be taught by either Abunassar or Mihalik.
Furthermore, one of ordinary skill in the art could modify Mihalik and/or Abunassar, either alone or in combination, to incorporate compliant electrodes for motivation other than controlling the amount of heat applied directly to the blood flow. For example, one of ordinary 
Applicant argues that Mihalik teaches a shaft has a “partial circumferential (less than 360 degrees) loop, and is therefore incapable of adjusting the “pitch” defined as the width of a complete helix turn, measured parallel to the axis.
Examiner respectfully contends that Mihalik was only relied on to teach the use of a rotational and linear actuator, as discussed in the rejection to claim 1 below, which when combined with Abunassar, would allow for the adjusting of a “pitch” (defined as the width of a complete helix turn, measured parallel to the axis) of the shaping structure (22) of Abunassar.
Applicant further argues that “the carrier arm of Mihalik has to be rigid to maintain structural integrity to ablate specific tissue (such as a pulmonary vein, for example) having predetermined or otherwise known geometric or topographical characteristics.”
Examiner respectfully disagrees. Mihalik does not explicitly teach that the carrier arm has to be “rigid” to maintain structural integrity, and instead teaches that the electrode array comprising the carrier arm may be arranged in a resiliently biased manner. One of ordinary skill in the art would recognize that the carrier arm of Mihalik, and the shaping structure of Abunassar would not be completely rigid, and would have at least some level of flexibility in order to change the shape/size of the carrier arm of Mihalik and shaping structure of Abunassar, and transition between at least their respective collapsed and expanded configurations.

Applicant further argues that Abunassar explicitly teaches that contact between the electrode and the blood flow contributes to the neuromodulating effects, citing Par. [0047] of Abunassar. 
Examiner respectfully disagrees. The cited paragraph teaches that neuromodulating effects are generally a function of, at least in part, power, time, blood flow through the vessel, and contact between the electrodes (24) and the vessel wall. The cited paragraph is silent as to any explicit teachings of the effects of contact between the electrodes and blood flow.
Applicant further argues that Abunassar teaches that the blood flow can be advantageously utilized as “conductive and/or convective thermal sink that absorbs excess thermal energy,” citing Par. [0038] of Abunassar.
Examiner respectfully contends that the cited paragraph teaches the use of blood flow through a vessel may protect a non-target tissue during neuromodulation by providing a relatively constant temperature medium that absorbs excess thermal energy when blood flow is not blocked. The devices of Mihalik and Abunassar would not stop blood flow through the treated vessels. Additionally, the use of blood flow through a vessel to act as a temperature medium to absorb excess thermal energy would not necessarily prevent the use of compliant electrodes with the carrier arm of Mihalik and the shaping structure of Abunassar. 
Applicant further argues that the cooling system disclosed by Mihalik “explicitly requires that the cooling can be applied to the electrodes,” and that “the cooling assembly of Mihalik 
Examiner respectfully contends that Mihalik was only relied on to teach the use of a linear and rotational actuator. Furthermore, the cited paragraph of Mihalik does not explicitly require the use of a cooling assembly, and instead teaches that the device (12) may include a cooling assembly. Additionally, the cooling system of Mihalik only needs to be capable of cooling/adjusting the temperature of the electrodes (26), and does not necessarily need to cool the electrodes (26) constantly during a procedure, if at all. Mihalik is capable of operating and ablating tissue without the use of the cooling assembly.
Applicant’s arguments, see Remarks, filed 02/06/2022, with respect to the rejection(s) of claim 1 under U.S.C. 103, regarding Abunnasar and Mihalik being silent to the use of compliant electrodes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abunassar et al. (US 2014/0276747 A1) in view of Mihalik et al. (US 2012/0245577 A1), and further in view of Greifeneder et al. (US 2017/0252103 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar et al. (herenafter “Abunassar”) (US 2014/0276747 A1) in view of Mihalik et al. (hereinafter “Mihalik”) (US 2012/0245577 A1) in view of Greifeneder et al. (hereinafter “Greifeneder”) (US 2017/0252103 A1).
Regarding claim 1, Abunassar teaches
a) a linear actuator; (Fig. 1. Char. 36: actuator; Page 4, Par. [0040], and Pages 5-6, Par. [0056])
b) a tubular element (Fig. 1, Char. 16: shaft) having a proximal end connected to the actuator (Fig. 1, Char. 18: proximal portion) and a distal end; (Fig. 1, Char. 20: distal portion)
c) a flexible shaft coaxially disposed within the tubular element, (Fig. 4A-B, Char. 68: deployment member) comprising a proximal end operably connected to the actuator (Page 5, Par. [0055]: the deployment member (68) slidably passes through the elongated shaft (16) to an actuator (36)) and a distal end, (Fig. 4A-B: the portion of deployment member (68) adjacent to tip (50)) and adapted to be slid along the tubular element; (Pages 5-6, Par. [0056]: the deployment member (68) is configured to move distally and proximally through the elongated shaft (16))
d) a conformable support (Fig. 4A-B, Char. 22: shaping structure) comprising a proximal end operably connected to the tubular element's distal end, (Fig. 4A-B: the proximal end of shaping structure (22) is operably connected to the distal portion of shaft (16)) and a distal end operably connected to the flexible shaft's distal end, (Fig. 4A-B: the distal end of shaping structure (22) is operably connected to the distal portion of deployment member (68) at tip (50)) having a portion of its length helically wrapped about a distal portion of the flexible shaft so to define a radius and a pitch; (Fig. 4A-B: shaping structure (22) is helically wrapped deployment member (68) and has a radius and a pitch) and 
e) a plurality of electrodes operably disposed along the helically configured portion of the conformable support, (Fig. 4A-B, Char. 24: electrode) and electrically connectable to a generator, (Page 4, Par. [0042]) adapted to contact the endoluminal surface of a blood vessel of the subject and deliver electrical energy (Pages 5-6, Par. [0056]: the electrodes (24) move a radial distance to engage the walls of the renal artery) wherein the pitch and radius of the helically configured portion of the conformable support can be modified independently from each other or jointly via actuator's driven extension, retraction and/or rotation of the flexible shaft. (Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. 0040: transformation between the delivery and deployed state occurs via actuator (36))
Abunnasar does not explicitly teach the actuator is a rotational and linear actuator, or that the electrodes are compliant.
Mihalik, in an analogous device, teaches the use of a rotational and linear actuator. (Fig. 1A, Char. 58: actuator element; Page 2, Par. [0026]: The shaft (22) may be slidably and/or rotatably movable; Page 4, Par. [0045]: The shaft (22) can slide and rotate through manipulation of the actuator element (58). Actuator element (58) would be considered a rotational and linear actuator due to its ability to cause shaft (22) to slide (linear actuation) and rotate (rotational actuation))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Abunassar to incorporate the teachings of Mihalik and use a rotational and linear actuator. Doing so would allow for improved control over the position and geometry of the treatment assembly (21) of Abunassar with respect to the target tissue as suggested by Mihalik. (Page 4, Par. [0045]) In this combination, the pitch of the shaping structure (22) of Abunassar could be modified by applying linear and/or rotational movement to the shaping structure (22). Additionally, by only applying rotational movement to the shaping structure (22) of Abunassar, the pitch of the shaping structure would be modified, at least in that the number of helixes would change along the same axial length of deployment member (68).
The combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach the electrodes are compliant. 
Greifeneder, in a similar field of endeavor, teaches an electrosurgical catheter capable of forming a spiral shape, (Fig. 11) and comprising flexible electrodes. (Fig. 11, Char. 111: wire-wrapped electrodes; Page 4, Par. [0062]: the wire-wrapped electrode is flexible along its length.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of 
Regarding claim 4, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the plurality of electrodes are bundled in groups of electrodes. (Abunassar: Page 4, Par. [0042]: two or more electrodes (24) may be electrically coupled to the same wire)
Regarding claim 5, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the electrodes are activated in a mono-, bi- or multipolar fashion. (Abunassar: Page 6, Par. [0060]: the electrodes (24) may be operated in a monopolar mode)
Regarding claim 6, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the actuator is operated through manual means, hydraulic means, pneumatic means, electromechanical means, computer-aided means or combinations thereof. (Abunassar: Page 4, Par. [0040]: Actuator (36) can comprise a knob, pin, or lever carried by the handle (34). A knob, pin, or lever would be considered manual means.)
Regarding claim 7, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches a generator operably connected to the plurality of the electrodes. (Abunassar: Page 4, Par. [0042]: energy generator (26) is configured to generate a selected form and magnitude of energy for delivery via the electrodes (24))
Regarding claim 8, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the generator is a radio frequency generator for the delivery of radio frequency energy for nerve ablation. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Regarding claim 9, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the conformable support further comprises at least one sensor adapted to sense a physical or physiological parameter of the subject. (Abunassar: Page 4, Par. [0043]: Sensors such as one or more temperature, impedance, pressure optical, flow, chemical or other sensors may be located proximate to or within the electrodes (24))
Regarding claim 14, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, teaches the device of claim 1 as discussed above, and further teaches
a) Reaching a target blood vessel of the subject in proximity with a nervous tissue by advancing the tubular element through and access point; (Abunassar: Pages 4-5, Par. [0046]: The device is inserted into a patient via an access site in the femoral, brachial, radial or axillary artery. Using one of these access sites, the device is positioned within a renal artery to access and treat the renal plexus.)
b) Adapting the radius and/or the pitch of the helically configured portion of the conformable support via an actuator's driven extension, retraction and/or rotation of the flexible shaft (Abunassar: Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. [0040]: transformation between the delivery and deployed state occurs via actuator (36)) so that the electrodes contact a portion of the endoluminal surface of the target blood vessel; (Abunassar: Pages 4-5, Par. [0046]: the treatment assembly is radially expanded until the electrodes are in stable contact with the inner wall of the renal artery.)
c) Activating a generator operably connected to the plurality of the electrodes so that one or more electrodes deliver electrical energy to the target blood vessel. (Abunassar: Pages 4-5, Par. [0046]: Energy is applied, via electrodes (24), to the tissue to induce neuromodulating effects on the renal artery and renal plexus.)
Regarding claim 18, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 14 above, teaches the electrical nerve modulation is nerve ablation (Abunassar: Page 5, Par. [0047]) and the generator is a radio-frequency generator. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 1 above, and further in view of Mauch (US 2015/0230859 A1).
Regarding claim 2, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, does not explicitly teach the comformable support is substantially made of one or more soft polymeric materials.
(Fig. 2A-B, Char. 210: support structure) that is substantially made of one or more soft polymeric materials. (Page 3, Par. [0029])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, to incorporate the teachings of Mauch and include a conformable support substantially made of one or more soft polymeric materials since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc, as stated above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 9 above, and further in view of WANG (US 2015/0289770 A1).
Regarding claim 10, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 9 above, teaches controlling a generator (26) operably connected to a plurality of electrodes (24) via an automated control algorithm. (Abunassar: Page 4, Par. [0042])
The combination of Abunassar/Mihalik/Greifeneder, as applied to claim 9 above, does not explicitly teach at least one sensor adapted to reveal the position of a nervous 
WANG, in an analogous device, teaches a radiofrequency ablation device that uses electrical stimulation to map segments of the renal artery lumen to determine the location of renal nerves of importance via monitoring of a physiological response or responses to the applied electrical stimulation. The results of the nerve mapping is then used to selectively activate separate electrodes to emit ablative radiofrequency energy in order to ablate renal nerve tissue. (Page 9-10, Par. [0126])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 9 above, to incorporate the teachings of WANG and include a method for mapping the position of a target nervous tissue in the periphery of a blood vessel and feedback activate the generator (26) so that one or more of the electrodes (24) can be individually controlled to deliver spatially selective electrical energy to the tissue. Doing so would allow for more precise targeting of the nervous tissue, helping to minimize unnecessary or accidental damage to tissue surrounding the target tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 1 above, and further in view Spenser et al. (hereinafter “Spenser”) (US 2011/0224769 A1).
Regarding claim 11, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, does not explicitly teach a means for fixedly grafting to the internal wall of a blood vessel.
Spenser, in a similar field of endeavor, teaches a means for fixedly grafting to the internal wall of a blood vessel. (Fig. 7 A-C; Pages 2-3, Par. [0030]: a plurality of wire loops (71) protruding from a shaft ring (72)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, to incorporate the teachings of Spenser and include an anchoring mechanism for fixedly grafting to the internal wall of a blood vessel. Doing so would improve the securement of the device in blood vessels, and minimize the risk of accidental dislodgement or movement within the vessel. Devices not anchored in blood vessels can be easily dislodged, as suggested in Spenser: Page 2, Par. [0026].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 1 above, and further in view of Beetel et al. (hereinafter “Beetel”) (US 2014/0277310 A1).
Regarding claim 12, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, does not explicitly teach a distal portion comprising the conformable support is detachable from the rest of the device.
(Fig. 1-2; and Page 2-3, Par. [0023]: neuromodulation unit (108) can be directly attches to the distal end portion (110) by a mechanical junction (115) configured to allow the neuromodulation unit (108) to separate from the distal end portion (110).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 1 above, to incorporate the teachings of Beetel and include a similar mechanical junction and tether (116) within Abunassar’s deployment member (68) such that a distal end of deployment member (68) and shaping structure (22) can be disconnected from the rest of the device except for a tether which can serve as an electrical connection between the generator (26) and electrodes (24). Doing so would lower the risk of accidental movement of the shaping structure/electrodes during the procedure due to accidental movement of the patient’s body or the device’s shaft. (Beetel: Page 2, Par. [0017])
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 14 above, and further in view of Zarins et al. (hereinafter “Zarins”) (US 2015/0065945 A1).
Regarding claims 15 and 16, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 14 above does not explicitly teach the nervous tissue forms part of the sympathetic nervous system, and is at least one of the group consisting of: the stellate 
Zarins, in a similar field of endeavor, teaches a nervous tissue forms part of the sympathetic nervous system (Page 3, Par. [0025]: a stellate ganglion is a sympathetic ganglion), and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion. (Page 12, Claim 9: A method of ablating the stellate ganglion with radiofrequency energy.)
Zarins further teaches neuromodulation of the stellate ganglia is a viable treatment for Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias. (Page 9,
Par. [0063])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 14 above, to incorporate the teachings of Zarins and also target/ablate the stellate ganglia of a patient for the predictable result of being able to treat conditions such as Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias that are treatable via neuromodulation of nervous tissue other than  the renal plexus.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), in view of Greifeneder (US 2017/0252103 A1), as applied to claim 14 above, and further in view of Kume et al. (hereinafter “Kume”) (US 2017/0296798 A1).
Regarding claim 17, the combination of Abunassar/Mihalik/Greifeneder, as applied to claim 14 above, does not explicitly teach the target blood vessel is at least one segment of the internal carotid artery in a group consisting of: the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section.
Kume, in a similar field of endeavor, teaches advancing an access sheath of a transcarotid access system through the internal carotid artery and into the distal cervical or petrous sections of the internal carotid artery or beyond. (Page 14, Par. [0111])
Kume further teaches that using the common carotid artery as an access point to travel through the internal carotid artery, provides the benefits of both a larger access point than the brachial artery, as well as being closer to target locations than the femoral artery when performing procedures at the carotid artery bifurcation, internal carotid artery, intracranial artery, and cerebral. (Page 1, Par [0007]) 
Additionally, a catheter may be inserted into the access sheath. (Pages 6-7, Par. [0063]) The catheters travelling through the access would be able to access and treat target tissues at the distal end of the access sheath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Greifeneder, as applies to claim 14 above, to incorporate the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794